Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


 Donald Wilcox and Prairie Dog                         Appeal from the 7th District Court of Smith
 Investments, LLC, Appellants                          County, Texas (Tr. Ct. No. 14-1132-A).
                                                       Memorandum Opinion delivered by Justice
 No. 06-16-00027-CV         v.                         Moseley, Chief Justice Morriss and Justice
                                                       Burgess participating.
 Rebecca Staples and Cliff Staples,
 Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED JUNE 15, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk